Citation Nr: 0600124	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  95-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision in which 
the RO in Columbia, South Carolina denied service connection 
for a cervical spine disorder.  The veteran filed a notice of 
disagreement (NOD) in March 1995 and the RO issued a 
statement of the case (SOC) later in that same month.  The 
veteran filed his substantive appeal in May 1995.

In December 1995, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In November 1997, June 2003, and March 2005, the Board 
remanded the claim on appeal to the RO for additional action.  
Following completion of the requested action, the RO 
continued the denial of the appellant's claim (as reflected 
in February 1998, June 2004 and September 2005 SSOCs).  
Following the last remand, in October 2005, the RO returned 
the matter on appeal to the Board for further appellate 
consideration.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Cleveland, Ohio; 
hence, that RO now has jurisdiction over the claim on appeal.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for service connection for a cervical 
spine disability has been accomplished.

2.  No cervical spine disability was shown in service or for 
many years thereafter, and the most persuasive medical 
opinion evidence on the question of etiology of current 
cervical spine disability militates against the claim.

CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for service connection for a cervical 
spine disability have been accomplished.

Through the August 2001, September 2003, and March 2005 
notice letters, the March 1995 SOC, and SSOCs in February 
1996, February 1998, January 2001, March 2002, June 2004, and 
September 2005, veteran and his representative were notified 
of the legal criteria governing his claim, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of his claim.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the August 2001, September 2003, 
and March 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The veteran was also requested to identify and 
provide the necessary releases for any medical providers from 
which he wished the RO obtain and considered evidence. 
Additionally, the veteran was invited to submit evidence in 
his possession that supported his claim.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all four content of notice requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the March 1994 
rating decision on appeal; however, in this case, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, more than six years after the March 1994 rating 
decision.  Moreover, the Board finds that the lack of full, 
pre- adjudication notice in this case does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the March 1995 SOC notified the veteran what 
was needed to substantiate his claim and also identified the 
evidence that had been considered with respect to his claim.  
In its August 2001, September 2003, and March 2005 letters, 
the RO notified the veteran of the VCAA and VA's duties to 
notify and assist, identified the evidence that had been 
considered in connection with the veteran's claim and 
requested additional information regarding identified medical 
evidence.  Additional records were associated with the 
records pursuant to the Board's  July 2003 and March 2005 
remands, and the veteran was again provided opportunities to 
identify or submit additional evidence in conjunction with 
those remands.  The most recent September 2005 SSOC 
identified the evidence that had been considered with respect 
to his claim, and gave the veteran another opportunity to 
respond.  .

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board's remands has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.   
The RO also arranged for the veteran to undergo VA 
examinations in March 1989 and February 2004, the reports of 
which are of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, existing evidence pertinent to the claim 
for service connection for a cervical spine disability that 
need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim on appeal is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Background

Service medical records reflect that on February 15, 1987, 
the veteran was seen in the emergency room complaining of low 
back pain that became worse while walking.  The assessment 
was questionable sacroiliitis versus lumbosacral strain.  He 
was provided with pain medicine and discharged to quarters 
for forty-eight hours bedrest.  Later that same month, he was 
seen in the clinic where the veteran reported that when he 
bent down to put something away and then straightened up, he 
felt tremendous pain in the left s-I joint.  The examiner 
noted that x-rays were negative.  On examination his gait was 
somewhat stiff and SI joint was tender to palpation with 
little spasm.  The assessment was probable lumbosacral 
strain.  At the end of February 1987, the veteran was seen in 
the clinic for continued complaints of low back pain.  He 
stated the pain was not as severe now.  It was a constant 
dull pain with only certain movements causing sharp pain.  He 
had no numbness and no tingling.  The assessment was 
paravertebral muscle spasm and lumbosacral pain limiting the 
veteran's range of motion and normal function.  

On February 27, 1987, the veteran was seen in the internal 
medicine clinic; at that time, he complained of a recent 
problem with low back pain for which he was receiving 
physical therapy.  The veteran stated that the problem was 
improving.  Examination revealed good range of motion at the 
hips and waist and the spine was found tender to palpitation.  
The assessment was back pain with uncertain etiology that 
appeared mechanical.  A bone scan was ordered.  A May 1987 
clinic record reflects that the veteran stated his back pain 
had resolved since his last visit, but recurred when he fell 
down recently.  Examination revealed no back tenderness.  
Bone scan results showed no increased uptake in the back.  

On separation examination in February 1988, the veteran's 
spine was assessed as clinically normal.  In the veteran's 
February 1988 report of medical history, he indicated that he 
had recurrent back pain.  The examiner noted that the veteran 
had had low back pain for the past three years, and had 
sustained a low back injury in "1986."

An April 1988 VA outpatient record reflects that the veteran 
then complained of back pain for three weeks that started in 
the low back and now had neck pain with stiffness.  The 
veteran provided no history of trauma or heavy lifting, but 
did indicate a history of low back pain in the past.  All 
tests were normal.  The assessment was back pain with 
tenderness.  

An April 1988 VA outpatient record reflects that back pain 
had resolved a few days after being seen, but that the neck 
was still sore.  

An April 1988 hospital summary from the VA medical center 
(MC) in Palo Alto, reflects that the veteran's chief 
complaints of low back pain and neck pain.  Bone scan and 
plain films were negative.  

During a March 1989 VA examination, the veteran provided a 
history of injury to the lower back, which the examiner noted 
was apparently secondary to lifting.  The veteran complained 
of an intermittent low back pain associated with high impact 
activities, such as running and jumping.  The pain was 
localized and non-radiating and was a relatively minor 
problem for the veteran with no specific limitations.  In 
addition the veteran did have a history of an injury to the 
cervical spine, the veteran did not recall the specifics.  He 
had chronic neck pain, non-radiating and there was no upper 
extremity radiculopathy.  Examination of the lower back 
revealed straight leg raising were negative.  The veteran was 
able to bend to touch his toes without difficulty.  
Examination of the neck revealed a full range of motion and 
there was no tenderness to percussion or palpation.  The 
impression was status post lumbosacral strain that was a 
relatively minor problem for the veteran with no 
abnormalities found on this examination.  The examiner noted 
that, while the veteran had a history of injury to the 
cervical spine, he could not recall the specifics of any such 
injury.  The examiner also noted that the veteran's history 
of cervical spine pain was without limitation of range of 
motion or neurological compromise in the upper extremities.   

X-ray studies of the cervical spine conducted in March 1989 
demonstrated normal alignment, disk spaces and intervertebral 
foramina without evidence of disc degeneration or facet or 
uncovertebral joint osteoarthritis.  The impression was a 
normal cervical spine.  

By March 1994 rating decision, the RO denied service 
connection for a cervical spine condition, indicating that a 
chronic condition of the cervical spine was not shown, and 
noting that the separation examination was normal for the 
back.

The report of an August 1994 whole body bone scan includes a 
clinical history of back pain.  The impression was increased 
activity was seen involving the lumbosacral spine.  No 
additional abnormalities were noted.  

A November 1994 Dorn Veterans Hospital record reflects that 
the veteran's chief complaint was neck and right shoulder 
pain with chronic reoccurring episodes since discharge from 
service.  The examiner noted that  this was a chronic ongoing 
problem with exacerbation and that that the veteran had a 
scheduled visit with neurology the following week.  
 
A November 1994 VA neurology record includes a notation that 
the veteran stated that he had onset of pain in his neck in 
1984-1985 as a result of lifting.  He now complained of pain 
at the right neck base radiating down lateral upper arm for 
the pas three and a half weeks.  He stated that a neck brace 
had helped in the past.  On examination, the veteran had pain 
associated with decreased range of motion.  The diagnosis was 
degenerative joint disease of the cervical spine.

A November 1994 MRI of the cervical spine revealed marked 
straightening of the cervical spine consistent with muscular 
spasm, right paracentral disc protrusion C4-C5 and mild disc 
bulge C5-C6.  

A December 1994 VA outpatient record includes a notation of 
right C4-C5 herniated nucleus pulpous.

An August 1995 inpatient hospital report from the VA Medical 
Center (VAMC) in Charleston, South Carolina reflects that the 
veteran underwent anterior cervical discectomy and fusion at 
the C4-5 level.  History of present illness reflects that the 
veteran had a few months of neck, shoulder and proximal upper 
extremity pain always on the right side that corresponded 
with a right-sided distribution.  An MRI showed a large 
right-sided C4-5 disc herniation with an osteophyte.  The 
final diagnosis at discharge was right-sided C5 radiculopathy 
secondary to right-sided C4-5 disc herniation.  

A November 1995 MRI of the cervical spine revealed mild disc 
bulging present at the level of C4-C5 as well as 
postoperative change.  There also appeared to be some neural 
foraminal stenosis on the right at this level.  It was also 
noted that there was what appeared to be a subligamentous 
disc herniation at the level of C5-C6 which was primarily 
right sided and was displacing the cervical spinal cord 
posteriorly and slightly compressing it.  

During a December 1995 hearing before RO personal, the 
veteran testified that he remembered having neck pain in 1982 
or 1983.  When asked if the neck pain was a result of an 
injury, the veteran stated that there were a few times, on 
the ship, while painting or something like that, that he 
fell, but he could not remember a specific incident that made 
his neck hurt.  He testified that he would fall maybe five or 
eight feet, landing on his back or shoulders.  When 
questioned, he indicated that the force applied to his neck 
or back was probably similar to that of a whiplash injury.  
He testified that he was pretty sure that he went for medical 
treatment for his back as his back hurt worse than his neck.  
He testified that he continued to have pain in his neck 
during service that was the same as his current pain, but now 
he stated he was having problems with numbness in his hands.  
When asked if was having problems with neck at the 1989 VA 
examination, the veteran responded that he did not think so 
because this is something that comes and goes, it might go 
three weeks where he wasn't hurting.  The veteran testified 
that since he was discharged from service he had not had any 
traumatic injury that would account for his neck problem.  
The veteran testified that the first time he received 
treatment for his neck and right shoulder after he was 
discharged from service was about a month and a half later at 
the Veterans Hospital in Palo Alto.  

An April 1999 VA neurology record reflects that the veteran 
had a history of degenerative joint disease of the cervical 
spine with fusion at C4-5 in 1995 and that he had developed 
increasing pain and discomfort in the left should and left 
upper extremity.  About one year ago, while working in a 
restaurant supply he had an accident in which he fell while 
walking backwards carrying a large, 20 foot, 500 pound panel 
which landed on top of his knees, causing severe injury and 
pain so that he was unable to walk normally for at least a 
month.  The veteran complained of chronic pain involving the 
left upper extremity and the low back.  The assessment was 
degenerative joint disease of the cervical spine with 
radiculopathy, degenerative joint disease of the lumbosacral 
spine with radiculopathy and chronic pain syndrome associated 
with both.  

A search for VA medical records from February 2000 to June 
2003 revealed that the veteran had not received treatment 
since January 2000.  

The report of a February 2004 VA neurological examination 
includes a notation that the examiner had reviewed the claims 
file.  The veteran reported that his neck pain, right 
shoulder pain and numbness of the 4th and 5th digits began in 
the early 1980s.  He recalled the chronology of the case as 
starting mainly with the neck and slowly involving other 
parts of his body.  He did not recall any specific injury to 
the neck except for being jostled about once when a boat ran 
aground that he was on in service.  He denied any injury to 
the neck prior to service.  He currently worked as a steel 
worker bolting frames of steel together.  On examination, the 
veteran's neck flexion, extension and lateral rotation was 
found to cause pain at the extremes of passive range of 
motion.  There were no catches, no clicks and no crepitus 
felt.  The examiner's impression was that the veteran 
suffered from cervical pain and paresthesias in the neck, 
shoulder, arm and hand which per his history, began in the 
1980s, suggesting then, that it is at least as likely as not, 
that his cervical spine condition as described above began 
during service.   

A February 2004 VA orthopedic examination report reflects 
that the examiner reviewed the claims file.  The examiner 
commented that the x-rays of record did not show any 
abnormalities and there was no documented x-ray evidence of 
any arthritis until some time in the nineties.  The veteran 
stated that he had a strain injury to his neck and back in 
the eighties in service and that he was treated 
conservatively.  After discharge, he had persistent pain in 
the neck and was found to have degenerative disc disease and 
underwent an anterior cervical fusion in the nineties.  The 
diagnosis was cervical strain and postop cervical fusion for 
cervical disk disease with right cervical radiculopathy.  The 
examiner concluded that there was nothing in the record 
documenting any arthritis until some time in the nineties.  
There was some documentation of a cervical spine sprain and 
strain that was related.  Consequently,  the examiner noted 
that he could not relate the veteran's underlying arthritic 
disc disease, as there was no documentation of any arthritis 
at the time he was in the service and consequently more 
likely than not the arthritic disks are a naturally occurring 
phenomenon. 

In a July 2005 supplemental VA opinion, the VA orthopedic 
examiner opined that, after reviewing his February 2004 
report, the veteran's current symptomatology with regard to 
cervical strain and his post-op cervical fusion and 
radiculopathy were not likely related to his in-service 
condition, but rather a natural-occurring arthritis problem.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 
3.303 (2005).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be presumed for arthritis manifested 
to a compensable degree within one year of separation from 
qualifying service; that presumption is rebuttable by 
contrary evidence.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  In this case, the 
Board finds that the preponderance of the competent evidence 
weighs against the claim.

In connection with the current claim, the veteran has 
asserted that the neck and back pain he complained of in 
service continued after discharge and resulted in his current 
cervical spine disability; however, his assertions are not 
supported objectively.  Service records document complaints 
only of low back pain.  There is no evidence of any 
complaints, findings or diagnosis specific to the cervical 
spine in service, to include at separation.  While the 
veteran has alleged generally experiencing falls in service, 
and has provided inconsistent accounts to various examiners 
and during his hearing as to whether he recalled experiencing 
a specific injury to the cervical spine during service, there 
also is no objective evidence to document any specific injury 
to the cervical spine.  

Even if the Board were to assume, without deciding, that the 
veteran suffered an injury to the cervical spine in service, 
as now alleged, the Board would still have to deny the claim 
because there is no persuasive evidence of a nexus between 
any current cervical spine disability and any incident of 
service, to include evidence that degenerative changes of the 
cervical spine were manifested, to any extent, during the 
first post-service year.  

Indeed, the post-service record does not establish the 
presence of any cervical spine disability for several years 
after service.  Bone scans and x-ray studies from April 1988 
to August 1994 revealed a normal cervical spine.  A cervical 
spine disability was not medically documented until November 
1994 when a VA neurologist diagnosed degenerative joint 
disease of the cervical spine.  The veteran subsequently 
underwent cervical fusion for cervical disk disease with 
right cervical radiculopathy, and has more recently been 
diagnosed with cervical strain, as well.  

There also is no persuasive evidence of a nexus between any 
cervical spine disability and service, to include any alleged 
injury therein.  In fact, the most persuasive medical 
evidence on the question of medical etiology of the 
disability under consideration weighs against the claim.   

The only medical opinion that tends to support the claim is 
the February 2004 VA neurology examiner's opinion that the 
veteran suffered from cervical pain and paresthesias in the 
neck, shoulder, arm and hand which, per his history, began in 
the 1980s; on this evidence, the examiner opined that the 
veteran's cervical spine condition, as described, began 
during service.  Clearly, however, this opinion is based 
solely on the veteran's own reported history, and not on 
consideration of records that document no cervical spine 
problems in service or for many years after discharge.  The 
Board points out that, as a medical opinion can be no better 
than the facts alleged by the veteran, an opinion based on an 
inaccurate (and/or incomplete) factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  

By contrast, the Board finds the examination report and 
addendum by the February 2004 VA orthopedic examiner 
constitutes probative opinion evidence on the question of 
etiology of current cervical spine disability.  In his 
examination report, the physician specifically commented that 
the x-rays of record did not show any abnormalities  nor did 
they reveal that the veteran had arthritis until the 1990s.  
The physician also noted the veteran's symptoms after 
discharge and that he had undergone anterior cervical fusion 
in the 1990s.  The doctor opined that he could not relate the 
veteran's underlying arthritic disc disease, as there was no 
documentation of arthritis in service and consequently more 
likely than not the arthritic disks were a naturally 
occurring phenomenon.  In the July 2005 addendum, the same VA 
physician concluded that the veteran's current symptomatology 
with regard to cervical strain and his post-operative 
cervical fusion and radiculopathy were not likely related to 
his in-service condition, but rather a natural-occurring 
arthritis problem.  The Board finds such opinion persuasive 
on the question of medical relationship between any current 
cervical spine disability, inasmuch as the opinion clearly 
was based upon both examination of the veteran and 
consideration of his documented medical history and 
assertions, and because the rationale underlying the opinion 
is reasonable and consistent with the evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal.  
The Board does not doubt the sincerity of the veteran's 
beliefs that his current cervical spine disability is 
medically related to his military service.  However, as noted 
above, the claim on appeal turns on medical matters, and, as 
a layperson without appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  For these reasons, the veteran's own assertions 
as to the etiology of his condition has no probative value.  

Under these circumstances, the Board concludes that the claim 
for service connection for a cervical spine disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


